The basis of the majority opinion is stated to be that "the nature of the proof in this case concerning the extent of the condition of the floor of defendant's premises, * * * was such that the trial judge might not take away from the jury the question of whether or not the defendant was negligent * * *." The plaintiff's case was based upon the floor being "highly polished," "unusually slippery," "very slippery." This court unanimously held in Abt v. Leeds  Lippincott Co.,109 N.J.L. 311, that the fact that hotel steps were highly polished and very slippery would not justify an inference of negligence. The instant case is void of evidence which would afford the jury a standard of comparison. There was no offer of evidence of what constituted standard construction and in the absence of such evidence the jury had no gauge by which to determine whether or not the defendant owner had exercised reasonable care. The terms used to describe the floor are meaningless in the absence of knowledge as to what the witness had in mind as his or her standard of comparison. Such knowledge is lacking.
For the reasons stated, I vote to reverse. The Chancellor, Mr. Justice Case and Judge Wells desire me to state that they concur in this view.
For affirmance — THE CHIEF JUSTICE, PARKER, BODINE, DONGES, HEHER, PERSKIE, PORTER, DEAR, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 12.
For reversal — THE CHANCELLOR, CASE, COLIE, WELLS, JJ. 4. *Page 525